Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/27/2022 has been entered.
 
As filed, claims 8-12 and 14 are pending; and claims 1-7 and 13 are cancelled.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/23/2022 has been considered by the Examiner. 

Response to Amendments/Remarks
Applicant’s amendments/remarks, filed 9/27/2022, with respect to claims 8-12 and 14, have been fully considered and are entered.  The status for each rejection in the previous Office Action is set out below.

The § 112(b) indefinite rejection of claims 8-12 and 14 is maintained because “acetophenone” in step a) has the following structure, 
    PNG
    media_image1.png
    138
    160
    media_image1.png
    Greyscale
, which corresponds to 
    PNG
    media_image2.png
    57
    60
    media_image2.png
    Greyscale
in Fig. 2 of the specification, wherein R is phenyl.  Accordingly, it is unclear to the Examiner how using acetophenone as the starting material in step a) can arrive at the salt of instant formula (I), wherein R is other than phenyl.  Accordingly, the metes and bounds of this claim remained unclear and ambiguous.  

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-12 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

a)	Regarding claim 8, the claims recite the following reaction steps in order to make the salt of instant formula (I):
Claim 8:

    PNG
    media_image3.png
    175
    412
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    84
    445
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    53
    495
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    304
    556
    media_image6.png
    Greyscale
, 

The abovementioned reaction steps can also be described by reaction scheme in Fig. 2 of the instant specification, which is shown below:

    PNG
    media_image7.png
    110
    596
    media_image7.png
    Greyscale

	In the abovementioned step a), a substituted acetophenone is used, which corresponds to 
    PNG
    media_image2.png
    57
    60
    media_image2.png
    Greyscale
 in the abovementioned Fig. 2.  The Examiner interprets a substituted acetophenone as having substituted phenyl for instant variable R.  When a substituted acetophenone is used, it is unclear to the Examiner how the abovementioned reaction step a) can be used to make the salt of instant formula (I), wherein the definition of instant variable R is drawn to substituted thiophene, substituted furan, naphthyl radical, fused cyclohexyl radical or octahydro naphthalenyl radical.  
	In the abovementioned step b), a phenyl acetylene is used, which corresponds to 
    PNG
    media_image8.png
    34
    99
    media_image8.png
    Greyscale
 in the abovementioned Fig. 2.  The Examiner interprets a phenyl acetylene as having phenyl for instant variable R2.  When a phenyl acetylene is used, it is unclear to the Examiner how the abovementioned reaction step b) can be used to make the salt of instant formula (I), wherein the definition of instant variable R2 is drawn to substituted thiophene or substituted furan.

All of which introduce ambiguity into the metes and bounds of this claim, which rendered this claim indefinite.

b)	Regarding claims 9-12 and 14, these claims are dependent of claim 8, and they failed to correct the indefiniteness issue of claim 8, which rendered these claims indefinite.

c)	To overcome the rejection, the Applicant can amend 8-10, 12 and 14 as the following:

Claim 8:
Replace “condensing a substituted acetophenone with a substituted aldehyde in the presence of NaOH to yield a substituted α,β-unsaturated ketone” with 
-- condensing 
    PNG
    media_image9.png
    56
    53
    media_image9.png
    Greyscale
 with 
    PNG
    media_image10.png
    55
    58
    media_image10.png
    Greyscale
 in the presence of NaOH to yield 
    PNG
    media_image11.png
    68
    96
    media_image11.png
    Greyscale


Replace “cyclizing the substituted α,β-unsaturated ketone obtained in step (a) by either treating with a phenyl acetylene and BF3.OEt2 or treating with a phenyl acetylene and HOTf in cyclohexane” with
-- cyclizing 
    PNG
    media_image11.png
    68
    96
    media_image11.png
    Greyscale
 obtained in step (a) by either treating with 
    PNG
    media_image12.png
    27
    103
    media_image12.png
    Greyscale
and BF3.OEt2 or treating with 
    PNG
    media_image12.png
    27
    103
    media_image12.png
    Greyscale
and HOTf in cyclohexane --.

Claim 9:
Replace “wherein substitution in the substituted α,β-unsaturated ketone is a phenyl radical having a substitution selected from a group consisting of Cl, Br, and F” with
-- wherein R or R1 is a phenyl radical having a substitution selected from a group consisting of Cl, Br, and F --.

Claim 10:
Replace “wherein substitution in the substituted α,β-unsaturated ketone is a phenyl radical having a substitution selected from a group consisting of CH3, OCH3, OH, and CF3” with
-- wherein R or R1 is a phenyl radical having a substitution selected from a group consisting of CH3, OCH3, OH, and CF3 --.

Claim 11:
Replace “wherein substitution in the substituted α,β-unsaturated ketones consists of substituted furan or substituted thiophene” with
-- wherein R or R1 is substituted furan or substituted thiophene --.

Claim 14:
Replace “wherein the phenyl acetylene is substituted at para position with an alkyl chain of three carbon atoms” with
-- wherein 
    PNG
    media_image12.png
    27
    103
    media_image12.png
    Greyscale
 is phenyl acetylene and is substituted at para position with an alkyl chain of three carbon atoms --.

Conclusion
Claims 8-12 and 14 are rejected.
Claims 1-7 and 13 are cancelled.

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PO-CHIH CHEN whose telephone number is (571)270-7243. The examiner can normally be reached Monday - Friday 10:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571)272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PO-CHIH CHEN/Primary Examiner, Art Unit 1626